Citation Nr: 1514553	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  03-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for an acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)), to include as secondary to a service-connected disability and/or a nonservice-connected disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to June 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the Board has re-characterized the psychiatric claim to include the theory of secondary service connection. 

In May 2011, the RO granted service connection for osteoarthritis, left first carpometacarpal, and osteoarthritis, right first carpometacarpal.  The Veteran is also service-connected for lumbar degenerative joint disease, degenerative cervical disc disease, and medial meniscus degeneration of both knees.  Thus, the claim of service connection for arthritis of multiple joints is no longer in appellate status.

In January 2009, the Veteran testified during a hearing before a Veterans Law Judge (VLJ) at the Los Angeles, California RO.  A transcript of the hearing is of record.  Although that VLJ has since retired from the Board, the Veteran did not respond to a January 2015 letter asking him if he wanted to have another Board hearing.

In July 2009, the Board remanded the case for additional development.  Unfortunately, the left ear hearing loss, psychological, and rhinitis claims must be remanded again, as will be discussed below.

The issues of entitlement to service connection for tinnitus (March 2007 and February 2008 VA Forms 21-4138) and sinusitis (April 1974 service treatment record and December 2010 VA Examination Report), as well as the issue of entitlement to an increased rating for lumbar degenerative joint disease (March 2007 VA Form 21-4138), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for left ear hearing loss, an acquired psychiatric disability (other than PTSD), and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Right ear hearing loss is etiologically related to noise exposure in service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The benefit sought on appeal is being granted in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed.  
 
Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran contends that he suffered hearing loss during his active duty service, and that the condition has continued since that time.  His DD 214 shows that his military occupational specialty (MOS) was that of light weapons infantryman.  The Veteran attributes his current bilateral hearing loss to this acoustic trauma.  

The January 1972 enlistment examination contains an audiogram with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
--
15
LEFT
10
5
15
--
10

The May 1974 separation examination contains an audiogram with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
10
10
--
10

The clinical assessments of the Veteran's ears were normal upon enlistment and separation.  

A February 2001 VA treatment record shows that the Veteran complained of bilateral hearing loss and right ear hyperacusis.  The audiologist diagnosed mild to moderate sensorineural hearing loss in the right ear.  The audiogram depicts the pure tone thresholds exhibited by the Veteran on a graph that has not been interpreted in decibels for each frequency depicted in the audiogram.  However, the results appear to show right ear hearing loss for VA purposes.

A March 2004 VA treatment record contains a diagnosis of hearing loss.  The clinician opined that this condition was "likely secondary" to in-service noise exposure.

In March 2007, the Veteran reported bilateral hearing loss since 1973, as well as hyperacusis.  The audiologist diagnosed mild to moderately-severe sensorineural hearing loss in the right ear.  The audiogram depicts the pure tone thresholds exhibited by the Veteran on a graph that has not been interpreted in decibels for each frequency depicted in the audiogram.  However, the results show right ear hearing loss for VA purposes.

In June 2007, a clinician opined that the Veteran's hearing loss was "more likely than not" caused by in-service noise exposure.

A VA audiology examination was provided in January 2011.  The Veteran stated that he was exposed to bazookas, tanks, jet engines, and various weapons during service.  He denied civilian noise exposure.  Objective testing showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
40
45
LEFT
15
15
15
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner diagnosed right hearing loss for VA purposes, but declined to provide an etiology opinion without having the claims file available for review.

In an April 2011 addendum, the examiner noted that he had reviewed the claims file and opined that the Veteran's right ear hearing loss is not due to in-service noise exposure.  He explained that there was normal hearing upon separation, no threshold shift between entrance and discharge, and no complaints of or treatment for hearing loss during service.  He also cited a report from the Institute of Medicine, which suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

Based on a review of the evidence, the Board concludes that service connection for right ear hearing loss is warranted.  While the Veteran's separation examination is negative of any complaints of, treatment for, or diagnosis of hearing loss, he has submitted statements that he first noticed this condition during service and that it has continued since that time.  While the Veteran is not competent to provide an opinion as to a diagnosis of a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, his statement as to the presence of some degree of hearing loss is evidence in support of the claim.  Secondly, the DD Form 214 shows that the Veteran was a light weapons infantryman and was awarded the parachute badge.  His assertions relating to his exposure to excessive noise during that time are consistent with the record.  See 38 U.S.C.A. § 1154(b).  Accordingly, the record contains sufficient evidence to find that the Veteran incurred acoustic trauma during service and first noticed some degree of hearing loss while on active duty, which has continued over the many years since service.

There is also medical evidence dated confirming that the Veteran has a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The question remains whether there is competent evidence of a nexus between this current condition and service, to include his exposure to acoustic trauma.

The Board is cognizant of the decades that elapsed before a hearing loss disability was first demonstrated clinically.  However, as explained above, the Veteran currently has right ear hearing loss and sustained acoustic trauma during service.  He has provided a history of hearing loss since service that stands uncontradicted in the record.  The March 2004 and June 2007 treatment records indicate that the audiologists found the Veteran to have hearing loss consistent with acoustic trauma due to service.  The VA examiner did not comment on the Veteran's report of continuity of symptoms since service, which makes his assessment without any value when adjudicating the question of service connection. 

Accordingly, in considering the in-service noise exposure, the competent lay evidence of in-service onset of hearing loss, the March 2004 and June 2007 positive nexus opinions, and by affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has right ear hearing loss that is traceable to military service.   The evidence is in favor of a grant of service connection.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

Left Ear Hearing Loss

As discussed above, the Veteran maintains that he has had hearing loss since service.  He is now service-connected for right ear hearing loss.  Thus, noise exposure during service is conceded.

It is unclear whether or not the Veteran currently has a left ear hearing loss disability for VA purposes. 

A March 2007 audiogram appears to show left ear hearing loss for VA purposes.  The January 2011 VA examiner did not take into account the abnormal audiogram and based his negative nexus opinion, in part, on the fact that the Veteran exhibited normal hearing at time of discharge from active service.  However, VA regulation 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, the examination is now four years old and the 35 decibels shown for 3000 Hz and 4000 Hz in the left ear is rather close to the 40 decibel trigger.  Thus, remand is required for another VA examination and opinion.

Rhinitis

The Veteran submitted to a December 2010 VA examination.  The examiner found no evidence of rhinitis.  However, a March 2000 private treatment record contains a diagnosis of allergic rhinitis.  Service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, another medical opinion is required to determine if rhinitis noted at any time during the appeal period is related to the Veteran's military service.

Psychiatric Disability

The Veteran has submitted several statements describing a 1972 parachute jump.  He contends that he hit his head on the side of a plane after his instructor pushed him out the door.  He describes a brief period of loss of consciousness and a hard landing.  The Veteran attributes his current psychiatric problems (other than PTSD) to this incident.  He is currently service-connected for PTSD (30% from July 21, 2004 and 100% from February 22, 2011) on the basis of this stressor.  In the alternative, the Veteran contends that his currently psychiatric problems are a consequence of pain from various service-connected disabilities.  

VA treatment records dated from July 2000 to December 2008 contain diagnoses of bipolar disorder, rule out alcohol induced mood disorder, depression, affective disorder, attention deficit hyperactivity disorder (ADHD), drug abuse, rule out schizoaffective disorder, rule out social phobia, and antisocial personality.  

The Veteran submitted to a February 2011 VA psychiatric examination.  The examiner reviewed the claims file and diagnosed bipolar disorder.  He opined that it is "unlikely" the bipolar disorder is a result of an incident or experience apart from the parachute jump incident.  He noted that the Veteran reported a post-service history of relationship and work-related problems that "as likely as not" resulted in the bipolar disorder.  However, elsewhere in the report he stated that the Veteran's psychiatric problems "are related to his PTSD."  The examiner did not address the other diagnosed psychiatric disabilities made by the Veteran's psychiatric care providers.  Nor did he consider the theory of secondary service connection. 

Based on this evidentiary posture, the Board finds that the VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another opinion is warranted addressing direct and secondary service connection.

In addition, the Veteran raised a claim of entitlement to service connection for traumatic brain injury (TBI) in an April 2005 VA Form 21-4138.  He contends, in the alternative, that his current psychiatric problems are secondary to the TBI.  This claim has not been adjudicated by the AOJ.  The TBI issue is inextricably intertwined with the issues of entitlement to service connection for an acquired psychiatric disability (other than PTSD).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Hence, the Board will defer adjudication of this service connection issue.
 
Moreover, it does not appear that a complete copy of the Veteran's service personnel records has been associated with the claims file.  Currently, the record only contains a few copies of service personnel records from the Veteran's service.  These records show that the Veteran was subject to multiple Article 15 disciplinary proceedings.  He contends that this evidence shows that he suffered from a psychiatric disorder (other than PTSD during service).  The Board notes, however, that these records are dated subsequent to the parachute jump incident. Service personnel records, particularly records pertaining to performance reviews and disciplinary action, could contain further information about the Veteran's mental health during service, especially prior to the parachute jump incident.  The record does not reveal that a request for such records was ever made.  A remand is thus necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the appellant for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Veteran's claim of service connection for TBI (see April 2005 VA Form 21-4138).  This issue shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2. Contact the National Personnel Records Center (NPRC) and obtain personnel records from the Veteran's active service.  All efforts to obtain this evidence must be documented in the claims file.  If records are unavailable from any sources, a negative reply is requested.

3. The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

4. After the development in items 1-3 has been completed, schedule the Veteran for a VA audiological examination.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  An audiogram should be completed, and the results of such testing should be included in the examination report.

The examiner should indicate whether any left ear hearing loss exhibited during the course of this claim (to include March 2007) is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's conceded in-service noise exposure.  The examiner must also consider all relevant evidence of record, to include the February 2001 and March 2007 VA audiograms.  If the examiner opines that any currently diagnosed left ear hearing loss is not related to service, the opinion must be supported by a rationale other than that the Veteran's hearing was normal on separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

A full and complete rationale for all opinions expressed is required. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. After the development in items 1-3 has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent, and etiology of any current allergic rhinitis.  The claims folder, to include all newly obtained evidence and a copy of this remand, must be made available to the examiner for review.  A notation to the effect that this review has taken place should be made in the examination report.  All indicated tests and studies should be performed. 

The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any allergic rhinitis during the appeal period (including that found on the December 2010 VA examination) is etiologically related to the Veteran's military service.  The examiner must consider the April 1974 service treatment record, the March 2000 private treatment record, and the Veteran's October 2003 statement.

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. After the development in items 1-3 has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and etiology of each psychiatric disorder (other than PTSD) the Veteran may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, and review the record.  The examiner should address the following:

(a) Identify all acquired psychiatric disorders (other than PTSD) that are currently present.  

(b) Did the Veteran have a personality order during service?  If so, provide an opinion as to whether any psychiatric disease was superimposed on the Veteran's personality disorder during service.

(c) Is it at least as likely as not (i.e., 50 percent or greater probability), that any currently diagnosed psychological disorder is related to military service, to include any claimed in-service stressor? 

(d) If the Veteran is found to have a psychiatric disability that did not originate in, and is not otherwise related to, his active duty, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that such disability was caused or aggravated by a service-connected disability, including pain caused by a service-connected disability. [If the Veteran is found to have a psychiatric disorder that is aggravated by a service-connected disability, the examiner should specify the baseline of psychiatric disability prior to aggravation and the permanent, measurable increase in psychiatric pathology due to the service-connected disability.]

The examiner must address all relevant personnel records (to include copies of personnel records in the claims file), all relevant post-service VA treatment records, the Veteran's lay statements, and lay statements submitted by family members.

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


